Case 1:20-cv-01089-KAM-RER Document 1 Filed 02/27/20 Page 1 of 8 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


BROADCAST MUSIC, INC.; UNIVERSAL
MUSIC MGB NA LLC d/b/a UNIVERSAL
MUSIC CAREERS; SONY/ATV SONGS
LLC d/b/a SONY/ATV TREE PUBLISHING;                                 Case No. 20-1089
SIREN SONGS; EMI BLACKWOOD MUSIC
INC.; SCREEN GEMS-EMI MUSIC, INC.;
and SONY/ATV SONGS LLC,                                              COMPLAINT

                       Plaintiffs,

       v.

BAY HOUSE LTD. d/b/a BAYHOUSE and
SEAN SHERIDAN,

                       Defendants.



       Plaintiffs, by their undersigned attorneys, for their Complaint against Defendants Bay House

Ltd. d/b/a BayHouse and Sean Sheridan (collectively, “Defendants”) allege as follows (on

knowledge as to Plaintiffs; otherwise on information and belief):

                                     JURISDICTION AND VENUE

       1.      This is an action for copyright infringement under the United States Copyright Act

of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”). This Court has jurisdiction

pursuant to 28 U.S.C. § 1338(a).

       2.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(a).

                                          THE PARTIES

       3.      Plaintiff Broadcast Music, Inc. (“BMI”) is a corporation organized and existing

under the laws of the State of Delaware. BMI’s principal place of business is 7 World Trade

Center, 250 Greenwich Street, New York, New York 10007. BMI has been granted the right to
Case 1:20-cv-01089-KAM-RER Document 1 Filed 02/27/20 Page 2 of 8 PageID #: 2



license the public performance rights in 15 million copyrighted musical compositions (the “BMI

Repertoire”), including those which are alleged herein to have been infringed.

          4.      The Plaintiffs other than BMI are the owners of the copyrights in the musical

compositions, which are the subject of this lawsuit. All Plaintiffs are joined pursuant to Fed. R.

Civ. P. 17(a) and 19(a).

          5.      Plaintiff Universal Music MGB NA LLC is a limited liability company doing

business as Universal Music Careers. This Plaintiff is a copyright owner of at least one of the songs

in this matter.

          6.      Plaintiff Sony/ATV Songs LLC is a limited liability company doing business as

Sony/ATV Tree Publishing. This Plaintiff is a copyright owner of at least one of the songs in this

matter.

          7.      Plaintiff Siren Songs is a partnership between John Hall and Johanna Hall. This

Plaintiff is a copyright owner of at least one of the songs in this matter.

          8.      Plaintiff EMI Blackwood Music Inc. is a corporation. This Plaintiff is a copyright

owner of at least one of the songs in this matter.

          9.      Plaintiff Screen Gems-EMI Music, Inc. is a corporation.        This Plaintiff is a

copyright owner of at least one of the songs in this matter.

          10.     Plaintiff Sony/ATV Songs LLC is a limited liability company. This Plaintiff is a

copyright owner of at least one of the songs in this matter.

          11.     Defendant Bay House Ltd. is a corporation organized and existing under the laws of

the state of New York which operates, maintains and controls an establishment known as

BayHouse located at 500 Bayside Drive, Breezy Point, New York 11697 (the “Establishment”) in

this district.



                                                     2
Case 1:20-cv-01089-KAM-RER Document 1 Filed 02/27/20 Page 3 of 8 PageID #: 3



       12.       In connection with the operation of the Establishment, Defendant Bay House Ltd.

publicly performs musical compositions and/or causes musical compositions to be publicly

performed.

       13.       Defendant Bay House Ltd. has a direct financial interest in the Establishment.

       14.       Defendant Sean Sheridan is the Chief Executive Officer of Defendant Bay House

Ltd. with responsibility for the operation and management of that corporation and the

Establishment.

       15.       Defendant Sean Sheridan has the right and ability to supervise the activities of

Defendant Bay House Ltd. and a direct financial interest in that corporation and the Establishment.

                          CLAIMS OF COPYRIGHT INFRINGEMENT

       16.       Plaintiffs repeat and reallege each of the allegations contained in paragraphs 1

through 15.

       17.       Since September 2017, BMI has reached out to Defendants over forty (40) times, by

phone, mail, and email in an effort to educate Defendants as to their obligations under the

Copyright Act with respect to the necessity of purchasing a license for the public performance of

musical compositions in the BMI Repertoire. Included in the letters were Cease and Desist Notices,

providing Defendants with formal notice that they must immediately cease all use of BMI-licensed

music in the Establishment.

       18.       Plaintiffs allege five (5) claims of willful copyright infringement, based upon

Defendants’ unauthorized public performance of musical compositions from the BMI Repertoire.

All of the claims for copyright infringement joined in this Complaint are governed by the same

legal rules and involve similar facts.      Joinder of these claims will promote the convenient

administration of justice and will avoid a multiplicity of separate, similar actions against



                                                   3
Case 1:20-cv-01089-KAM-RER Document 1 Filed 02/27/20 Page 4 of 8 PageID #: 4



Defendants.

       19.     Annexed to this Complaint as a schedule (the “Schedule”) and incorporated herein

is a list identifying some of the many musical compositions whose copyrights were infringed by

Defendants. The Schedule contains information on the five (5) claims of copyright infringement at

issue in this action. Each numbered claim has the following eight lines of information (all

references to “Lines” are lines on the Schedule): Line 1 providing the claim number; Line 2 listing

the title of the musical composition related to that claim; Line 3 identifying the writer(s) of the

musical composition; Line 4 identifying the publisher(s) of the musical composition and the

plaintiff(s) in this action pursuing the claim at issue; Line 5 providing the date on which the

copyright registration was issued for the musical composition; Line 6 indicating the copyright

registration number(s) for the musical composition; Line 7 showing the date(s) of infringement; and

Line 8 identifying the Establishment where the infringement occurred.

       20.     For each work identified on the Schedule, the person(s) named on Line 3 was the

creator of that musical composition.

       21.     For each work identified on the Schedule, on or about the date(s) indicated on

Line 5, the publisher(s) named on Line 4 (including any predecessors in interest), complied in all

respects with the requirements of the Copyright Act and received from the Register of Copyrights

Certificates of Registration bearing the number(s) listed on Line 6.

       22.     For each work identified on the Schedule, on the date(s) listed on Line 7, Plaintiff

BMI was (and still is) the licensor of the public performance rights in the musical composition

identified on Line 2. For each work identified on the Schedule, on the date(s) listed on Line 7, the

Plaintiff(s) listed on Line 4 was (and still is) the owner of the copyright in the respective musical

composition listed on Line 2.



                                                  4
Case 1:20-cv-01089-KAM-RER Document 1 Filed 02/27/20 Page 5 of 8 PageID #: 5



       23.        For each work identified on the Schedule, on the date(s) listed on Line 7,

Defendants publicly performed and/or caused to be publicly performed at the Establishment the

musical composition identified on Line 2 without a license or permission to do so.               Thus,

Defendants have committed copyright infringement.

       24.        The specific acts of copyright infringement alleged in the Complaint, as well as

Defendants’ entire course of conduct, have caused and are causing Plaintiffs great and incalculable

damage.      By continuing to provide unauthorized public performances of works in the BMI

Repertoire at the Establishment, Defendants threaten to continue committing copyright

infringement. Unless this Court restrains Defendants from committing further acts of copyright

infringement, Plaintiffs will suffer irreparable injury for which they have no adequate remedy at

law.

          WHEREFORE, Plaintiffs pray that:

          (I)     Defendants, their agents, servants, employees, and all persons acting under their

permission and authority, be enjoined and restrained from infringing, in any manner, the

copyrighted musical compositions licensed by BMI, pursuant to 17 U.S.C. § 502;

          (II)    Defendants be ordered to pay statutory damages, pursuant to 17 U.S.C. § 504(c);

          (III)   Defendants be ordered to pay costs, including reasonable attorney’s fees, pursuant to

17 U.S.C. § 505; and

          (IV) Plaintiffs have such other and further relief as is just and equitable.




                                                    5
Case 1:20-cv-01089-KAM-RER Document 1 Filed 02/27/20 Page 6 of 8 PageID #: 6



Dated: February 27, 2020       GIBBONS P.C.
       New York, New York
                               By: /s/ J. Brugh Lower
                                   Mark S. Sidoti
                                   J. Brugh Lower
                                   One Pennsylvania Plaza, 37th Floor
                                   New York, New York 10119-3701
                                   Tel: 212-613-2000
                                   Fax: 212-290-2018
                                   msidoti@gibbonslaw.com
                                   jlower@gibbonslaw.com

                                   Attorneys for Plaintiffs




                                      6
Case 1:20-cv-01089-KAM-RER Document 1 Filed 02/27/20 Page 7 of 8 PageID #: 7




                                             Schedule

Line 1   Claim No.                                   1

Line 2   Musical Composition       Say You Love Me

Line 3   Writer(s)                 Christine McVie

Line 4   Publisher Plaintiff(s)    Universal Music MGB NA LLC d/b/a Universal Music Careers

Line 5   Date(s) of Registration   6/30/75           10/25/77

Line 6   Registration No(s).       Eu 593047         Ep 380037

Line 7   Date(s) of Infringement   8/4/18

Line 8   Place of Infringement     BayHouse




Line 1   Claim No.                                   2

Line 2   Musical Composition       Son Of A Preacher Man

Line 3   Writer(s)                 John Hurley; Ronnie Wilkins

Line 4   Publisher Plaintiff(s)    Sony/ATV Songs LLC d/b/a Sony/ATV Tree Publishing

Line 5   Date(s) of Registration   9/19/68

Line 6   Registration No(s).       Ep 249864

Line 7   Date(s) of Infringement   8/4/18

Line 8   Place of Infringement     BayHouse
Case 1:20-cv-01089-KAM-RER Document 1 Filed 02/27/20 Page 8 of 8 PageID #: 8



Line 1   Claim No.                                  3

Line 2   Musical Composition       Still The One

Line 3   Writer(s)                 John Hall; Johanna Hall

Line 4   Publisher Plaintiff(s)    John Hall and Johanna Hall, a partnership d/b/a Siren Songs; EMI Blackwood Music Inc.

Line 5   Date(s) of Registration   11/4/76

Line 6   Registration No(s).       Ep 360043

Line 7   Date(s) of Infringement   8/4/18

Line 8   Place of Infringement     BayHouse




Line 1   Claim No.                                  4

Line 2   Musical Composition       We Belong

Line 3   Writer(s)                 David Eric Lowen; Daniel Navarro

Line 4   Publisher Plaintiff(s)    Screen Gems-EMI Music, Inc.

Line 5   Date(s) of Registration   1/29/85

Line 6   Registration No(s).       PA 239-328

Line 7   Date(s) of Infringement   8/4/18

Line 8   Place of Infringement     BayHouse




Line 1   Claim No.                                  5

Line 2   Musical Composition       Wonderwall

Line 3   Writer(s)                 Noel Gallagher

Line 4   Publisher Plaintiff(s)    Sony/ATV Songs LLC

Line 5   Date(s) of Registration   11/20/95

Line 6   Registration No(s).       PA 782-736

Line 7   Date(s) of Infringement   8/4/18

Line 8   Place of Infringement     BayHouse
